Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arensmeier et al. (hereinafter "Arensmeier")(WO 2014144446).
	Regarding claim 1, Arensmeier discloses an HVAC system (Fig. 1) for providing conditioned air to a structure, the HVAC system comprising 
an HVAC device (Par. 20) comprising a housing and a heat exchanger (130, Paragraph 20) disposed within the housing, the HVAC device in data communication with a test engine a test engine in data communication with the HVAC device, the test engine configured to transmit test protocol instructions to the HVAC device (Pars. 22-26).
Regarding claim 2, Arensmeier discloses a client asset database configured to contain information related to the HVAC device (monitoring server, Pars. 22, 27).
	Regarding claim 3, Arensmeier discloses a decision support system in data communication with the test engine, the decision support system configured to analyze test result information and determine a service recommendation (Pars. 68-72).

	Regarding claim 5, Arensmeier discloses a thermostat, wherein the thermostat is in data communication with the HVAC device and in data communication with the test engine and wherein the thermostat is configured to receive test protocol information from the test engine and implement the test protocol on the HVAC device (Pars. 68-72 and 89-98).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        January 27, 2022